Reasons for Allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose an electronic device and method for determining size information of a space in which the electronic device is positioned.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest an electronic device or a method for controlling the electronic device, comprising:  based on a predetermined signal being received from an external terminal device, outputting a test signal; based on sound data obtained by recording the test sound being received from the terminal device, obtaining reverberation time information for each frequency of the test sound and size information of a space in which the electronic device is positioned, and based on the sound data, obtaining a sound absorption coefficient of an object arranged in the space based on the reverberation time information for each frequency and the size information of the space, and identifying information of the object based on the obtained sound absorption coefficient, wherein a size of the space is obtained based on an energy intensity for each frequency until a volume of the test sound reaches a predetermined threshold value and an energy intensity for each frequency for a predetermined period of time from an output point of the test sound.  (bold language emphasized)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588.  The examiner can normally be reached on PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
March 24, 2021